Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 1 of 26            FILED
                                                                2020 Mar-03 PM 02:41
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 2 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 3 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 4 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 5 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 6 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 7 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 8 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 9 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 10 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 11 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 12 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 13 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 14 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 15 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 16 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 17 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 18 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 19 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 20 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 21 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 22 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 23 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 24 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 25 of 26
Case 1:20-cv-00287-CLM Document 1 Filed 03/03/20 Page 26 of 26
